Citation Nr: 1550990	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  09-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968 and from April 1972 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2007 and August 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a June 2012 Board decision, the claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a March 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development.  The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

The Board previously determined that a VA examination with medical opinion was required because the Veteran was not afforded a VA examination as to his lumbar spine disability.  To this end, the Board noted that the Veteran had a confirmed diagnosis of degenerative disease of the lumbar spine.  See, e.g., the VA magnetic resonance imaging (MRI) report dated June 2006.  Moreover, the Veteran's service treatment records contained a January 1973 notation of in-service back pain and his February 1978 Report of Medical History noted that the Veteran complained of recurrent back pain at discharge.  The Board also observed that, in support of his claim, the Veteran submitted an April 2008 lay statement from Mr. C.B. who reported that he had known the Veteran for fifty years and could corroborate the Veteran's contentions of continuing low back complaints.  With respect to the right ankle, the Board determined that a new VA examination and medical opinion were required based upon the inadequacies of a prior June 2007 VA examination report, which failed to address whether the Veteran had a current right ankle disability related to his claimed in-service injuries, apart from the pain associated with diagnosed rheumatoid arthritis.

Upon remand, the Veteran was afforded a VA examination in August 2012 in order to address the etiology of his claimed right ankle and lumbar spine disabilities.  The examiner concluded that it is less likely than not that the Veteran's current degenerative arthritis of the right ankle and degenerative disc disease/degenerative arthritis of the low back had their onset in or were otherwise medically related to service.  Critically, the rationale provided by the examiner relied only upon the absence of diagnosed right ankle and lumbar spine disabilities on the Veteran's February 1978 separation examination.  The examiner failed to address the Veteran's contentions of continuing right ankle and low back symptomatology dating from his military service, to include the April 2008 lay statement described above.  Moreover, the examiner failed to address the Veteran's report of ankle sprains and recurrent back pain as documented in the February 1978 Report of Medical History.  Accordingly, the August 2012 VA medical opinion is inadequate.  Moreover, the Board notes that the absence of evidence of treatment for a claimed disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, the claims of entitlement to service connection for disabilities of the right ankle and lumbar spine must be remanded so that this may be accomplished.  

Updated treatment records should also be secured on remand.

Finally, the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the service connection claims that remain on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of the TDIU claim pending the above development.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. Then refer the VA claims file to a physician with appropriate expertise, OTHER THAN THE EXAMINER WHO PROVIDED THE AUGUST 2012 VA MEDICAL OPINION, for preparation of an addendum opinion.  The examiner is requested to review the claims file in its entirety and opine as to whether it is it at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed right ankle and/or lumbar spine disabilities had their clinical onset during the Veteran's active duty or are otherwise related to such service.

In answering this question, the examiner must address the January 1973 notation of in-service back pain and the Veteran's report of ankle sprains, ankle trouble and recurrent back pain on his February 1978 Report of Medical History at discharge, as well as the Veteran's post-service medical history, to include his assertions of continuity of symptomatology, as supported by the April 2008 statement from Mr. C.B.  Specifically, the examiner should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms dating from his military service.  The examiner should also provide a complete rationale for any opinion given, including discussion of evidence contrary to the opinion rendered.  The examiner cannot solely rely on an absence of contemporaneous medical treatment to reject the Veteran's reports, but may consider inherent plausibility and inconsistency with current clinical observations.

Should the examiner decide that an examination is required to address these questions, one should be scheduled.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

